DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent claim amendments. Upon review, the Examiner respectfully disagrees with the Applicant’s assertions, and believes the prior art of record, Subbotin, reads upon the most recent claim amendments. The Applicant states that the prior art of record fails to teach the most recent claim language reciting, “the plurality of modes of operation comprising individual power source control, group power source control, farm-level control, and combinations thereof.” However, as presented within Subbotin, all of these modes appear to be discussed, as well as the capability of the control system providing modes of operation in which multiple modes are used together. 
With respect to the individual power source control: paragraph 0044, for example, of Subbotin discusses a mode in which “one or more detailed sets of command power instructions for each individual resource
Paragraph 0044 also discloses that the control system of Subbotin may also include commands such as, “a command to supply a load by using a combination of resources,” (emphasis added). The Examiner believes Subbotin is clearly teaching a mode in which groups of power resources may be controlled so as to achieve optimal energy flow and regulation.
Furthermore, with respect to the farm-level control: Paragraphs 0043-0049, for example, discuss an operations mode in which the control system utilizes reference signals, feedback signals, etc. so as to generate dispatch commands to the renewable resources. Said operation mode is carried out in such a manner so as to optimize energy flow while minimizing a potential cost so as to achieve the optimal and desired power output to an associated load. Finally, with respect to the claim language reciting, “and combinations thereof”: Abstract, paragraphs 0043-0050, 0059, etc. disclose how the control system is configured so as to operate in “one or more different modes” (emphasis added). Said control system is configured so as to implement execution tasks and provides various operating modes, including basic operating modes and advanced operating modes, including the secure operating mode and the manual mode. “While the modes are discussed as being distinct, an energy system can include one or more energy system controllers… which includes one mode or more than one mode in any combination.” (Paragraph 0048, emphasis added). 
The Examiner would also like to remind the Applicant that: it is the language of the claims which defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969). For these reasons, inter alia, the Examiner believes the prior art of record reads upon the most recent listing of claims and the previous rejection of record should remain upheld. 
Claim Objections
Claim 10 objected to because of the following informalities:  claim 10 recites the phrase “and/or” which renders the claim indefinite. The Examiner will interpret the claim under its broadest reasonable interpretation.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  claim 12 recites the term “dynamically,” which is unclear. For the sake of expediting prosecution, the Examiner will interpret the claim under its broadest reasonable interpretation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subbotin et al. (U.S. Patent Publication Number 2016/0211664).
Regarding Claim 1:
Subbotin et al. discloses a method for operating a renewable energy facility having a plurality of power sources (Fig.’s 1-2, for example, which show a plurality of power sources including renewable energy resources 106 further comprising PV cells and wind turbines as discussed within the Abstract, as well as dispatchable energy resources, and stored energy resources), the method comprising: defining, via a controller, a plurality of modes of operation for each of the plurality of different power sources (Fig.’s 1-4, energy system controller 102 including dispatch controller 300, etc., and their related discussion; see, for example, Abstract, paragraphs 0008, 0038-0048, etc. which disclose the dispatch controller defines a plurality of operating modes including, but not limited to a secure operating mode, a normal mode/operations mode, a manual operation mode, an automatic operating mode, and a remote operating mode, each of which provides a unique and different control scheme for routing the flow of energy between the renewable energy source(s) and a load of the system. See also the overall discussion in regards to the commands output by said energy system controller to the plurality of resources so as to control the flow of energy, including, throttling commands and various other power commands so as to carry out the desired energy control), the plurality of modes of operation comprising individual power source control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0047, etc. which disclose a plurality of operating modes including, but not limited to, a manual operation mode embodiment in which commands are to include one or more detailed sets of command power instructions for each individual resource participating in the regulation of energy flow in the system), group power source control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0047, etc. which disclose a plurality of operating modes including, but not limited to, a manual operation mode embodiment in which commands are to include a command to supply a load by using a combination of resources), farm-level control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0049, etc. which disclose a plurality of operating modes including, but not limited to, an operating mode in which dispatch commands are generated to the renewable resources, wherein said commands are specifically adapted to a given energy system and is defined to include preferred operating requirements particular to the specific system. Paragraph 0049 goes on to further disclose the command signals are generated based on reference power profiles, predicted power outputs, etc. so as to optimize the power output by the resources while taking into account the load requirements and actual renewable energy generation), and combinations thereof (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, Abstract, paragraphs 0033-0038, 0040-0049, 0059, etc. which disclose the energy controller is configured so as to operate in one or more different modes so as to provide a robust energy control system); receiving, via the controller, one or more required active power set points for the renewable energy facility (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 as well as load and renewables predictors 130, dispatch planner 200, etc., and their related discussion; see, for example, paragraph 0043 which discloses the dispatch controller 300, while operating in a normal mode, will receive reference signals, from the dispatch planner 200, feedback signals from the resources, and information about the various states of the resources so as to generate dispatch commands to the various resources, storage devices, load(s), etc. of the system thereby providing a control scheme in which routing of the flow of energy between resources takes place. See also, the general discussion with respect to the various communication and signaling which occurs within said system, as well as the overall discussion in regards towards the desired benefit of establishing a system in which performance/power delivery of the energy resources interconnected is to be optimized); determining, via the controller, an operating mode command that defines which of the plurality of modes of operation to use for each of the plurality of different power sources to reach the one or more required active power set points (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0043, etc.); and, operating, via the controller, each of the plurality of different power sources by switching into the plurality of modes of operation defined in the (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands to the various resources of the system, thereby providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; see, for example, paragraphs 0025, 0033-0038, 0043, etc.).
Regarding Claim 2:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses further comprising dynamically switching into the plurality of modes of operation as a function of at least one of an interface type that the one or more required active power set points was received from, criticality of the command, curtailment priorities of the plurality of different power sources, or capabilities of the plurality of energy sources (Fig.’s 1-4, energy system controller 102 including dispatch controller 300, etc., and their related discussion; see, for example, Abstract, paragraphs 0019, 0044, 0053, etc. which discuss the various modes of operation as a function of a variety of interface types, including manual input from an operator, cost/revenue benefit optimization, etc.).
Regarding Claim 4:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses wherein the individual or group power source control comprises operating each of the plurality of different power sources based on individual or group power set points (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0043, etc. which teach providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; it should further be noted that based on the claim language as currently presented with respect to claim 3, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 5:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses wherein the farm-level control comprises operating the renewable energy facility based on a farm-level power set point (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signal 182, to the renewable energy resources 106 of the system; see, for example, paragraphs 0033-0038, 0043, etc. which teach providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; it should further be noted that based on the claim language as currently presented with respect to claim 3, said limitation further defining a potentially non-selected mode of operation does not appear to be required)
Regarding Claim 6:
Subbotin teaches the limitations of the preceding claim 5. Subbotin further discloses comprising prioritizing an order in which the plurality of different power sources reach the farm-level power set point based on at least one of a priority scheme comprising facility requirements, life of the plurality of power sources, economic incentives of operating the plurality of power energy sources, response rate of the plurality of different power sources, or operating costs of the plurality of different power sources (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signal 182, to the renewable energy resources 106 of the system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc. which discuss the various modes of operation as a function of a variety of interface types, including cost/revenue benefit optimization etc. as well as providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled on the basis of optimizing the overall cost/revenue benefit; it should further be noted that based on the claim language as currently presented with respect to claim 3, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 7:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses comprising operating the renewable energy facility in dual modes of operation wherein one or more of the different power sources follow individual or group power source control while (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc.; it should further be noted that based on the claim language as currently presented with respect to claim 3, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 8:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses determining the operating mode command so as to optimize efficiency within each power source depending on at least one of a given forecast, schedule, or power requirements of the renewable energy facility (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc., based upon received signals 160, 162, etc. from load and renewables predictors 130 to dispatch planner 134, and further received signals 164, 166, 168, etc., indicative of various information including forecasted profiles, various state of component information, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0029-0038, 0044, 0053, etc.).
Regarding Claim 9:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses comprising controlling the hybrid renewable energy facility via a closed loop architecture (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc.).
Regarding Claim 10:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses wherein determining the operating mode command that defines which of the plurality of modes of operation to use for each of the plurality of different power sources to meet the one or more required active power set points further comprises: defining one or more power source classes and/or losses for each of the plurality of different power sources (Fig.’s 1-4, energy system controller 102 defining the plurality of energy resources by their classes, i.e. renewable energy, dispatchable energy, stored energy, and their related discussion; see, for example, paragraphs 0040-0049, etc.); determining a response rate of each of the plurality of different power sources (Fig.’s 1-4, energy system controller 102, renewable energy resources 106, dispatchable energy resources 108, stored energy resources 110, and their related discussion; see, for example, paragraphs 0049-0059, etc. which discloses determining a response rate of the plurality of power sources via performing sampling steps in association with said power sources); and, determining the operating mode based on the one or more classes and/or losses and the response rate  (Fig.’s 1-4, energy system controller 102, renewable energy resources 106, dispatchable energy resources 108, stored energy resources 110, and their related discussion; see, for example, paragraphs 0040-0059, etc. which disclose the system determining an operating mode so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system).
Regarding Claim 11:
Subbotin teaches the limitations of the preceding claim 1. Subbotin further discloses wherein the plurality of different power sources comprise at least two of the following: a solar panel, an energy storage device, a thermal power generation source, a hydropower source, or a wind turbine (Fig.’s 1-2, renewable energy resources 106 comprising PV panels and wind turbines, stored energy resources 110, dispatchable energy resources 108, and their related discussion). 
Regarding Claim 12:
Subbotin et al. discloses a hybrid renewable energy facility connected to a power grid (Fig.’s 1-2, system 100 comprising renewable energy resources 106, dispatchable energy resources 108, stored energy resources 110, grid 124, etc., and their related discussion), the hybrid renewable energy facility comprising: a plurality of different power sources that can respond to power commands at different rates (Fig.’s 1-2, system 100 comprising renewable energy resources 106, dispatchable energy resources 108, stored energy resources 110, etc., and their related discussion); and, one or more controllers communicatively coupled to the plurality of power sources, the one or more controllers configured to perform a plurality of operations (Fig.’s 1-4, energy system controller 102 including dispatch controller 300, etc., and their related discussion; see, for example, Abstract, paragraphs 0008, 0038-0048, etc. which disclose the dispatch controller defines a plurality of operating modes including, but not limited to a secure operating mode, a normal mode/operations mode, a manual operation mode, an automatic operating mode, and a remote operating mode, each of which provides a unique and different control scheme for routing the flow of energy between the renewable energy source(s) and a load of the system. See also the overall discussion in regards to the commands output by said energy system controller to the plurality of resources so as to control the flow of energy, including, throttling commands and various other power commands so as to carry out the desired energy control), the plurality of operations comprising: providing a plurality of modes of operation for each of the plurality of power (Fig.’s 1-4, energy system controller 102 including dispatch controller 300, etc., and their related discussion; see, for example, Abstract, paragraphs 0008, 0038-0048, etc. which disclose the dispatch controller defines a plurality of operating modes including, but not limited to a secure operating mode, a normal mode/operations mode, a manual operation mode, an automatic operating mode, and a remote operating mode, each of which provides a unique and different control scheme for routing the flow of energy between the renewable energy source(s) and a load of the system. See also the overall discussion in regards to the commands output by said energy system controller to the plurality of resources so as to control the flow of energy, including, throttling commands and various other power commands so as to carry out the desired energy control), the plurality of modes of operation comprising individual power source control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0047, etc. which disclose a plurality of operating modes including, but not limited to, a manual operation mode embodiment in which commands are to include one or more detailed sets of command power instructions for each individual resource participating in the regulation of energy flow in the system), group power source control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0047, etc. which disclose a plurality of operating modes including, but not limited to, a manual operation mode embodiment in which commands are to include a command to supply a load by using a combination of resources), farm-level control (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0040-0049, etc. which disclose a plurality of operating modes including, but not limited to, an operating mode in which dispatch commands are generated to the renewable resources, wherein said commands are specifically adapted to a given energy system and is defined to include preferred operating requirements particular to the specific system. Paragraph 0049 goes on to further disclose the command signals are generated based on reference power profiles, predicted power outputs, etc. so as to optimize the power output by the resources while taking into account the load requirements and actual renewable energy generation), and combinations thereof (Fig.’s 1-2, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, Abstract, paragraphs 0033-0038, 0040-0049, 0059, etc. which disclose the energy controller is configured so as to operate in one or more different modes so as to provide a robust energy control system); determining an operating mode command that defines which of the plurality of modes of operation to use for each of the plurality of power sources to reach the one or more required active power set points for the renewable energy facility (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0043, etc.); and, dynamically switching into the plurality of modes of operation defined in the operating mode command (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands to the various resources of the system, thereby providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; see, for example, paragraphs 0025, 0033-0038, 0043, etc.).
Regarding Claim 14:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses wherein the individual or group power source control comprises operating each of the plurality of different power sources based on individual or group power set points (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signals 182, 184, 186, c(k), etc. to the various resources of the system; see, for example, paragraphs 0033-0038, 0043, etc. which teach providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; it should further be noted that based on the claim language as currently presented with respect to claim 13, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 15:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses wherein the farm-level control comprises operating the renewable energy facility based on a farm-level power set point (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signal 182, to the renewable energy resources 106 of the system; see, for example, paragraphs 0033-0038, 0043, etc. which teach providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled; it should further be noted that based on the claim language as currently presented with respect to claim 13, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 16:
Subbotin teaches the limitations of the preceding claim 15. Subbotin further discloses comprising prioritizing an order in which the plurality of different power sources reach the farm-level power set point based on at least one of a priority scheme comprising facility requirements, life of the plurality of different power sources, economic incentives of operating the plurality of different power sources, response rate of the plurality of different power sources, or operating costs of the plurality of different power sources (Fig.’s 1-4, energy system controller 102 including dispatch controller 300 for receiving various reference and feedback signals so as to determine a desired operating mode, and in turn generate dispatch commands, i.e. signal 182, to the renewable energy resources 106 of the system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc. which discuss the various modes of operation as a function of a variety of interface types, including cost/revenue benefit optimization etc. as well as providing command signals to each of the plurality of resources so as to establish a system in which routing of the energy flow may be controlled on the basis of optimizing the overall cost/revenue benefit; it should further be noted that based on the claim language as currently presented with respect to claim 13, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 17:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses comprising operating the renewable energy facility in dual modes of operation wherein one or more of the plurality of different power sources follow individual or group power source control while other power sources follow the farm-level control (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc.; it should further be noted that based on the claim language as currently presented with respect to claim 13, said limitation further defining a potentially non-selected mode of operation does not appear to be required).
Regarding Claim 18:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses determining the operating mode command so as to optimize efficiency within each power source depending on at least one of a given forecast, schedule, or power requirements of the renewable energy facility (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc., based upon received signals 160, 162, etc. from load and renewables predictors 130 to dispatch planner 134, and further received signals 164, 166, 168, etc., indicative of various information including forecasted profiles, various state of component information, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0029-0038, 0044, 0053, etc.)
Regarding Claim 19:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses comprising controlling the hybrid renewable energy facility via a closed loop architecture (Fig.’s 1-4, energy system controller 102 comprising dispatch controller 300 configured to output various control signals 182, 184, 186, etc. to the various resources of the system including renewable energy resources 106 including PV panels and wind turbines, dispatchable energy resources 108, stored energy resources 110, etc. so as to operate the various sources in a manner such that each group may be controlled so as to optimize the performance of the interconnected energy resources as well as to provide control over the flow of energy within said system; see, for example, Abstract, paragraphs 0019, 0033-0038, 0044, 0053, etc.).
Regarding Claim 20:
Subbotin teaches the limitations of the preceding claim 12. Subbotin further discloses wherein the plurality of different power sources comprise at least two of the following: a solar panel, an energy storage device, a thermal power generation source, a hydropower source, or a wind turbine (Fig.’s 1-2, renewable energy resources 106 comprising PV panels and wind turbines, stored energy resources 110, dispatchable energy resources 108, and their related discussion).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836